Citation Nr: 1231413	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2007 rating decisions by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at Travel Board hearing at the RO in Waco, Texas.  A transcript of that hearing is of record.

In September 2011, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.

The Board has reviewed the Veteran's Virtual VA file and notes that there are no additional relevant records pertinent to this claim.  


FINDING OF FACT

The Veteran's headaches existed prior to service and they did not increase in severity as a result of service.


CONCLUSION OF LAW

A disability manifested by headaches were not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. § 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain and notice of how disability ratings and effective dates are assigned in the event service connection is granted.

Leal Criteria and Analysis

Factual Background

Service treatment records include the Veteran's July 1969 enlistment medical examination and history reports.  It was noted that the Veteran had suffered a head injury at age 18 prior to service following which a blood clot formed in the brain requiring surgery.  A history of occasional mild headaches was noted.  A neurological consult revealed findings that were within normal limits.  

Service treatment records of September 1969 note complaints of chronic headaches since neurosurgery four years before.  A separation physical of June 1971 noted the Veteran was normal neurologically.

Private treatment records of August 1994 show the Veteran sought treatment following a June 1994 auto accident.  He complained of headaches, amongst other symptoms.  A September 1995 letter from A.G. Jr., D.D.S., states that the Veteran had a second auto accident in April 1995 after which he complained of dizzy spells.  It noted the temporal area was tender bilaterally.  It was noted that the second accident had caused an exacerbation of the previous symptoms.  

Post service VA outpatient treatment records dated in September 2001 show the Veteran complained of tension type headaches.  In January 2002 he was seen for complaints of neck pain and headaches.  A CT scan of the head of May 2002 showed normal findings.  

The Veteran was afforded a VA examination in September 2011.  At the time, he reported his headaches have been unchanged since 1969.  He endorsed continuous unremitting headaches which he experienced two to three times a week.  Four or five days out of the week, the pain increased.  He endorsed photophobia, phonophobia, worsening with movement, and nausea with the headaches.  He described significant tenderness in the occipitoparietal region.  He reported that stress may be associated with worsening of the symptoms in the past.  After a review of the claim file, the examiner noted that the service treatment records indicated the Veteran had a head injury in 1965 prior to service after which he developed nausea and vomiting, and underwent surgery.  The examiner noted that the Veteran had endorsed frequent or severe headaches at service entrance and that a neurological examination at service entrance noted that the Veteran reported occasional mild headaches.  The examiner noted that the Veteran had complained once of headaches during service and that he had denied headaches on separation.  He noted the findings of the prior VA examination in 1972.  He finally noted a post service history of no complaints of headaches until September 2001, no reports of headaches at a neurological evaluation of October 2001, and a report of tension headaches in April 2002.  

Following a physical examination, the examiner noted that the records was clear in that the Veteran reported chronic headaches since the surgery in 1965.  The examiner noted the single entry of headaches in service.  The examiner concluded that there is no evidence that would support the claim.  He explained that 13 years of post service medical records reveal only tension headaches and that the severity of the headaches described by the Veteran during the 2011 examination was at gross variance with the documentation in the treatment records for the previous 13 years.  The examiner found no evidence to suggest that the Veteran's chronic headaches were aggravated by military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) ; Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If a pre-existing disorder is "noted" on entering service, the appellant has the burden of showing an increase in disability during service.  If the appellant meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096. 

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, a history of a head injury with headaches was noted on service entrance.  While a headache was not diagnosed at enlistment, a chronic headache disorder was reported, and there is no controversy that such a preexisting disorder was a disability.  As such, the presumption of soundness at enlistment is rebutted.  38 U.S.C.A. § 1111.  Accordingly, under Wagner the appellant has the burden of showing an increase in headache disability during service.  If the appellant meets that burden and shows that an increase in disability occurred, the burden then shifts back to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096. 

In this regard, while the appellant argues that his headaches were aggravated by service, the only medical opinion addressing the etiology of the headache disorder, and whether the disorder increased in severity is the September 2011 VA medical opinion.  That opinion states that military service did not aggravate the pre-service chronic headache disorder.  The examiner acknowledged the reports of headaches pre-service and during service, and the Veteran's current reports of headaches and their severity.  The examiner opined, however, that there was no evidence of aggravation of any headache disorder in service.  The examiner emphasized the discrepancy in the reported symptomatology during thirteen years of post-service treatment and the reported symptoms at the VA examination.  There is no competent opinion to the contrary finding that the appellant's preexisting chronic headache disorder was aggravated during the course of his active duty service.  Hence, the appellant has failed to meet his burden under Wagner.  As such, entitlement to service connection for headaches must be denied. 

In making this decision the Board acknowledges that the appellant is competent to state that he had increased problems with his headaches as he performed his military duties.  The Veteran is competent to report symptomatology.  See, Jandreau.  The Board also considered the Veteran's statements and his testimony at the Travel Board hearing.  Specifically, the Board has considered the Veteran's testimony that he experienced numerous headaches in service for which he did not seek treatment.  His testimony is that his headaches in service were severe and that the headaches have been ongoing since service for 40 years.  Significantly, however, the Board notes that service treatment records show a single report of headaches in service.  Moreover, while the Veteran filed a claim for service connection for headaches in August 1971 after release from active duty which was denied in December 1972, the record is thereafter completely silent for any complaints of or treatment for headaches until 1994.  This is many years after separation from service.  

While the Veteran has argued that he has had a continuity of symptomatology, those allegations are not credible.  In this regard, the headaches reported in 1994 were associated with a postservice motor vehicle accident and not with a continuing headache disorder.  Moreover, during a 2001 neurological examination, the Veteran did not report an ongoing headache disorder.  Finally, post-service treatment records show, at best, sporadic reports of tension type headaches.  In sum, while the Veteran has alleged an increase in severity of the headaches in service and continuity of symptomatology since service, considering all the evidence of record, the Veteran's allegations are not credible.  The Veteran's own post-service treatment reports contradict his current allegations.  Therefore, the Board finds that the Veteran's current reports of symptomatology do not suffice to place the evidence in equipoise. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


